Citation Nr: 1820164	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-33 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1974.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a September 2012 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran presented testimony at a hearing before the undersigned in December 2017.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Here, the Boards finds that the VA examination provided in this matter is inadequate for rating purposes. 

The Veteran contends that he was exposed to herbicides, specifically Agent Orange, during his active military service that caused his current bilateral upper and lower extremities peripheral neuropathy.  The Board notes that the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  38 C.F.R. § 3.307.  During the pendency of this claim, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763 -54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.  However, even if peripheral neuropathy does not meet the definition of "early-onset" peripheral neuropathy, a veteran can still establish service connection for such disability by showing it is directly related to service without the benefit of the presumptive provisions of 38 C.F.R. § 3.309 (e). 

The January 2011 VA examiner found that it was at least as likely as not that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities were secondary to the Veteran's exposure to Agent Orange.  However, the examiner provided no rationale for her medical opinion besides that the Veteran's private treatment records were not available.  Therefore, the Board finds the January 2011 examination report to be inadequate due to the insufficient rationale for the medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical opinion with supporting rationale is obtained that adequately addresses the etiology of the Veteran's claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

During the pendency of this appeal, the Veteran received a positive nexus opinion from a VA physician that his current bilateral upper and lower extremities peripheral neuropathy could be related to his exposure to Agent Orange.  However, the physician did not provide adequate rationale for the medical opinion.  The physician opined that the current bilateral upper and lower extremities peripheral neuropathy is related to the Veteran's Agent Orange exposure because no other cause of the Veteran's condition can be found and Agent Orange is a cause of peripheral neuropathy.  

The Board notes that the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  38 C.F.R. § 3.307.  During the pendency of this claim, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763 -54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.  However, even if peripheral neuropathy does not meet the definition of "early-onset" peripheral neuropathy, a veteran can still establish service connection for such disability by showing it is directly related to service without the benefit of the presumptive provisions of 38 C.F.R. § 3.309 (e). 

At the Veteran's December 2017 Board hearing, the Veteran recounted that he sought treatment in 1971 from a private physician regarding the numbness of his extremities following his discharge from service.  Additionally, the Veteran stated that he was sent to a neurologist regarding the condition as well.  The review of the records indicates that these medical records are not associated with the file, thus additional development is needed to attempt to retrieve these outstanding medical records.  


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for his claimed peripheral neuropathy of the bilateral upper and lower extremities that is not currently of record, specifically, the private treatment records dating back to 1971 that the Veteran identified during his December 2017 Board hearing.  

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), schedule the Veteran for a VA examination to address the etiology of his peripheral neuropathy of the bilateral upper and lower extremities. The examiner must be provided with access to the electronic claims file on Virtual VA and VBMS and he or she must indicate review of the claims file in the examination report.

All necessary testing must be conducted and all symptoms reported in detail.

All diagnoses of the upper and lower extremities must be identified.  The examiner should address the following:

a)  Indicate whether the Veteran has peripheral neuropathy of any extremity and if so, indicate whether he had "early onset" peripheral neuropathy.

The examiner must be notified that VA amended the regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure. Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.

b)  If "early onset" peripheral neuropathy is not diagnosed, and for any other disability of the bilateral upper and lower extremities, opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to service, to include herbicide exposure (without consideration of legal presumption).  

The examiner must address the July 2013 VA physician's opinion that the cause of the Veteran's peripheral neuropathy is due to his exposure to herbicides (Agent Orange) because no other causes of the Veteran's peripheral neuropathy can be found.  

The examiner should consider the lay testimony of record.  The examiner should specifically consider the statements made by the Veteran regarding his symptoms onset and treatment at his December 2017 Board Hearing.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  After completing the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond. 










	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




